Case 6:18-cv-01223-PGB-GJK Document 22 Filed 12/13/18 Page 1 of 1 PageID 101



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

STEVEN HILL,

       Plaintiff,

-vs-                                           CASE NO.: 6:18-cv-1223-ORL-40-GJK

FLAGSHIP CREDIT ACCEPTANCE, LLC,

       Defendant.
                                   /

       JOINT STIPULATION FOR VOLUNTARY DISMISSAL WITH PREJUDICE

        COMES now plaintiff, Steven Hill (plaintiff), and defendant, Flagship Credit

Acceptance, LLC, by and through their undersigned counsel, in the above-titled action

and represent to the Court that this matter, regarding plaintiff’s claims against Defendant,

have been settled amicably, and request entry of a Final Order of Dismissal with

Prejudice in this matter as to Defendant, with each party to bear its own costs and

attorneys’ fees except as provided in the parties’ Agreement of Settlement and Release.

        Dated: December 13, 2018


/s/ Janelle Neal       ________           /s/ Carter Burgess
Janelle Neal, Esquire                      Carter Burgess, Esq.
Florida Bar No.: 774561                    Florida Bar No. 58298
Morgan & Morgan, Tampa, P.A.               50 North Laura Street, Suite 3900
One Tampa City Center                      Jacksonville, Florida 32202
201 N. Franklin St., 7th Floor             Telephone: (904) 353-2000
Tampa, FL 33602                            Facsimile: (904) 358-1872
Tele: (813) 223-5505                       Email: carter.burgess@hklaw.com
JNeal@forthepeople.com                     Secondary Email: wanda.adair@hklaw.com
Attorney for Plaintiff                     Attorney for Defendant
